DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in reply to Applicant’s Response dated 01/04/2021. Claims 1-2, 6, 8, 13, 15 and 20 are amended. Claims 1-20 remain pending in the application.

Response to Arguments
In response to the Applicant’s argument (see page 8), with respect to the rejection of claims 6, 13 and 20 under 35 U.S.C. 112(a), the rejection of claims 6, 13 and 20 under 35 U.S.C. 112(a) has been withdrawn in view of the amendments made to the claims.

The Applicant argues (see page 11), with respect to the rejection of claim 1 under 35 U.S.C. 103, that any alleged adjustment of processing speed of processor 50 in user's communication device 22 in Li (combined with the cited art) does not disclose or render obvious "the service level transmitted being configured to cause the server system to utilize the processors for the level of hardware resources as determined by the client module of the client system" recited in claim 1.

Thus, Li teaches "the service level transmitted (mood message) being configured to cause the server system (user’s online storage service/cloud service server) to utilize the processors for the level of hardware resources (use the processors for the allocated memory) as determined (alerted) by the client module of the client system (user’s communication device)" recited in claim 1 (Li, see figs. 6, 7-10, 16 and 17; see paragraphs 0042 and 0052).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (U.S. PGPub 2003/0195884) in view Harris et al. (U.S. PGPub 2010/0242092) further in view of Li et al. (U.S. PGPub 2014/0101296).

Regarding claims 1, 8 and 15, Boyd teaches A computer-implemented method for influencing service level management, the method comprising: the client module being configured to operate on the client system; collecting, by the client module of the client system, client side information associated with a user of the client system; (Boyd, see fig. 6 and paragraph 0034 where collection of user preferences...; see paragraph 0052 where a user want to express feelings regarding the quality of content...user uses a client system to submit the rating...an indication of an action that a user is to perform to rate the quality or directly recommend Internet content currently displayed in the web browser; see paragraph 0063 where collection of user preferences...; see also figs. 5 and 7)

transmitting, by the client system, the service level to the server system, (Boyd, see figs. 5-7; see paragraph 0064 where submission of content ratings, and the recommendation of Internet content….the client sends the rating, client identifier, and URL referring to the rated Internet content to the server….)
However, Boyd does not explicitly teach receiving, by a client system, a client module in response to transmitting a request for a workload to a server system, 
Harris teaches receiving, by a client system, a client module in response to transmitting a request for a workload to a server system, (Harris, see fig. 6A; see paragraph 0260 where a traffic management vServer receives a request 511 from a client 102…; see paragraph 266 where the traffic management virtual server identifies the policy to select the authentication vServer based on a user associated with the request...sending a collection agent 304 to the client 102 or communicating with a collection agent 304 at the client 304...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Boyd and Harris to provide the technique of receiving a collection agent in response to transmitting a request for a workload to a server system 
However, Boyd-Harris does not explicitly teach determining, by the client module of the client system, a service level comprising a level of hardware resources for processors to be utilized by the server system for the client system based on the mood of the user, wherein the service level is for the workload associated with the client system; and
the service level transmitted being configured to cause the server system to utilize the processors for the level of hardware resources as determined by the client module of the client system.
Li teaches determining, by the client module of the client system, a service level comprising a level of hardware resources for processors to be utilized by the server system for the client system based on the mood of the user, wherein the service level is for the workload associated with the client system; and (Li, see figs. 6, 7-10, 16 and 17; see paragraph 0052 where mood-based provisioning...mood message 180 may be used to alert the cloud service server 190 to expect, and provision for, mood-related activity. Again, if the user's mood 20 is high on the spectrum 74 of moods, the user may be predicted to capture more digital photos and videos. The mood message 180 may thus alert the user's online storage service to expect, and allocate memory to, the images and videos from the user's communications device 22...; see paragraph 0042 where adjust a processing speed of the processor 50, allocate the memory 54 based on the mood 20, or adjust any other configurable parameter)

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Boyd-Harris and Li to provide the technique of determining, by the client module of the client system, a service level comprising a level of hardware resources for processors to be utilized by the server system for the client system based on the mood of the user, wherein the service level is for the workload associated with the client system and  the service level transmitted being configured to cause the server system to utilize the processors for the level of hardware resources as determined by the client module of the client system of Li in the system of Boyd-Harris in order to concentrate resources and efforts to other users (Li, see paragraph 0052).

Regarding claim 2, Boyd-Harris-Li teaches wherein the workload is to be performed by the server system, the service level determined by the client system 

Regarding claims 3, 10 and 17, Boyd-Harris-Li teaches wherein determining, by the client module, the mood of the user comprises assigning a sentiment value. (Boyd, see figs. 5-7; see paragraph 0052 where a user want to express feelings regarding the quality of content...user uses a client system to submit the rating...an indication of an action that a user is to perform to rate the quality or directly recommend Internet content currently displayed in the web browser...indications are buttons labeled "good," "bad" and "great"...)   

Regarding claims 4, 11 and 18, Boyd-Harris-Li teaches wherein assigning the sentiment value comprises: assigning, by the client module, a first value for a positive type of the client side information; (Boyd, see figs. 5-7; see paragraph 0052 where a user want to express feelings regarding the quality of content...user uses a client 
assigning, by the client module, a second value for a neutral type of the client side information; and (Boyd, see figs. 5-7; see paragraph 0052 where a user want to express feelings regarding the quality of content...user uses a client system to submit the rating...an indication of an action that a user is to perform to rate the quality or directly recommend Internet content currently displayed in the web browser...indications are buttons labeled "good," (neutral type)  "bad" (negative type) and "great" (positive type)...)
assigning, by the client module, a third value for a negative type of the client side information. (Boyd, see figs. 5-7; see paragraph 0052 where a user want to express feelings regarding the quality of content...user uses a client system to submit the rating...an indication of an action that a user is to perform to rate the quality or directly recommend Internet content currently displayed in the web browser...indications are buttons labeled "good," (neutral type) “bad" (negative type) and "great" (positive type)...)

Regarding claims 9 and 16, Boyd-Harris-Li teaches wherein the workload is to be performed by the server system. (Boyd, see figs. 5-7; see paragraph 0050 where server system then uses real-time Web personalization software, such as Macromedia Likeminds, to generate personalized recommendations...instructing it to retrieve and display the content recommended by the server system...)

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd-Harris-Li in view of Klappert (U.S. PGPub 2011/0107215).

Regarding claims 5, 12 and 19, Boyd-Harris-Li teaches all the features of claims 1, 3, 4, 8, 10, 11, 15, 17 and 18. However, Boyd-Harris-Li does not explicitly teach wherein the client module is configured to determine that the service level is low when the sentiment value is the first value, 
determine that the service level is medium when the sentiment value is the second value, and
determine that the service level is high when the sentiment value is the third value.
Klappert teaches wherein the client module is configured to determine that the service level is low when the sentiment value is the first value, (Klappert, see figs. 10 and 12; see paragraph 0124 where when a media asset clip that belongs to the low level class is displayed and the reactions of the user are determined to be positive, a media asset clip within the low level class that is ranked lower within the low level class than the previously provided media asset clip may be retrieved for display...)
determine that the service level is medium when the sentiment value is the second value, and (Klappert, see figs. 10 and 12; see paragraph 0118 where separated into three classes, high level, mid level and low level ranks. Media asset clips associated with a rank valued within a certain threshold are assigned to a same class. In general, all media asset clips in the high level class are associated with ranks greater 
determine that the service level is high when the sentiment value is the third value. (Klappert, see figs. 10 and 12; see paragraph 0124 where when a media asset clip that belongs to the high level class is displayed and the reactions of the user are determined to be negative, a media asset clip within the high level class that is ranked higher within the high level class than the previously provided media asset clip may be retrieved for display...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Boyd-Harris-Li and Klappert to provide the techniques of determining that the service level is low when the sentiment value is the first value, determining that the service level is medium when the sentiment value is the second value and determining that the service level is high when the sentiment value is the third value of Klappert in the system of Boyd-Harris-Li in order to allow users to efficiently navigate resource selections and easily identify resource that they desire (Klappert, see paragraph 0026).

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd-Harris-Li in view of Endo et al. (U.S. PGPub 2017/0160878).

 Regarding claims 6, 13 and 20, Boyd-Harris-Li teaches all the features of claims 1, 8 and 15. However, Boyd-Harris-Li does not explicitly teach wherein the service level 
wherein the service level is determined to be a low level of the processors based on the mood of the user being a high value.
Endo teaches wherein the service level of the hardware resources is determined to be a high level of the processors based on the mood of the user being a low value; and (Endo, see figs. 8A-9; see paragraph 0037 where the user's feeling of anxiety or irksomeness at the time of engaging in questions and answers in search of desired information...the user feels anxious or irksome, it is unnecessary to search for information again as a result of the anxiety or irksomeness, thereby avoiding an increase in the processing load and power consumption of the apparatus...; see paragraph 0054 where If the user feels anxious or irksome, the user might not be in their regular state of mind, and correct answers might not be acquired. If correct answers are not acquired, it is necessary to search for information again, and the processing load and power consumption of the apparatus increase...; see paragraph 0160 where the user's feeling of anxiety or irksomeness at the time of engaging in questions and answers in search of desired information. Unless the user feels anxious or irksome, it is unnecessary to search for information again as a result of the anxiety or irksomeness, thereby avoiding an increase in the processing load and power consumption of the apparatus...)
wherein the service level is determined to be a low level of the processors based on the mood of the user being a high value. (Endo, see figs. 8A-9; see paragraph 0037 where the user's feeling of anxiety or irksomeness at the time of engaging in questions 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Boyd-Harris-Li and Endo to provide the techniques of the service level of the hardware resources is determined to be a high level of the processors based on the mood of the user being a low value and the service level is determined to be a low level of the processors based on the mood of the user being a high value of Endo in the system of Boyd-Harris-Li in order to perform additional workloads (e.g. additional searches for information) (Endo, see paragraph 0054).

Regarding claims 7 and 14, Boyd-Harris-Li teaches all the features of claims 1 and 8. However, Boyd-Harris-Li does not explicitly teach wherein the client module is configured to determine a high level as the service level in response to the mood being 
Endo teaches wherein the client module is configured to determine a high level as the service level in response to the mood being negative for the user such that the high level allocates more of the processors or faster ones of the processors than a low level of the service level. (Endo, see figs. 8A-9; see paragraph 0037 where the user's feeling of anxiety or irksomeness at the time of engaging in questions and answers in search of desired information...the user feels anxious or irksome, it is unnecessary to search for information again as a result of the anxiety or irksomeness, thereby avoiding an increase in the processing load and power consumption of the apparatus...; see paragraph 0054 where If the user feels anxious or irksome, the user might not be in their regular state of mind, and correct answers might not be acquired. If correct answers are not acquired, it is necessary to search for information again, and the processing load and power consumption of the apparatus increase...; see paragraph 0160 where the user's feeling of anxiety or irksomeness at the time of engaging in questions and answers in search of desired information. Unless the user feels anxious or irksome, it is unnecessary to search for information again as a result of the anxiety or irksomeness, thereby avoiding an increase in the processing load and power consumption of the apparatus...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Boyd-Harris-Li and Endo to provide the technique of determining a high level as the service level in response to the mood being negative for the user such that the high level allocates more of the processors or faster ones of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MENG VANG/Primary Examiner, Art Unit 2457